
	
		II
		110th CONGRESS
		2d Session
		S. 2587
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2008
			Mrs. Feinstein (for
			 herself, Mrs. Hutchison,
			 Mrs. Boxer, Mr.
			 Kyl, Mr. Schumer,
			 Mr. Cornyn, Mr.
			 Durbin, Mr. McCain,
			 Mr. Bingaman, Mr. Craig, Ms.
			 Cantwell, Mr. Domenici, and
			 Mr. Crapo) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  for compensation to States incarcerating undocumented aliens charged with a
		  felony or 2 or more misdemeanors.
	
	
		1.Short titleThis Act may be cited as the
			 SCAAP Reimbursement Protection Act of
			 2008.
		2.Assistance for States
			 incarcerating undocumented aliens charged with certain crimesSection 241(i)(3)(A) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1231(i)(3)(A)) is amended by inserting charged with or
			 before convicted.
		
